Citation Nr: 1828970	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  06-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, including entitlement to a temporary total evaluation, for substitution purposes.

2.  Entitlement to service connection for a psychiatric disorder, to include  posttraumatic stress disorder (PTSD), for substitution purposes. 

3.  Entitlement to service connection for headaches, for substitution purposes.

4.  Entitlement to nonservice-connected pension, for substitution purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The moving party was a Veteran who served on active duty from May 1974 to December 1975.  He died in March 2017.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  August 2005 and October 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran died in March 2017.  In March 2018 the Board dismissed the Veteran's appeal.  38 C.F.R. § 20.1302 (2017).  The appellant seeks surviving spouse benefits and has been substituted as the claimant for the purposes of processing the claims to completion.  38 U.S.C. §  5121A (West 2012).


FINDINGS OF FACT

1.  Evidence received since the April 2007 rating decision that denied the claim for service connection for a right knee disability, is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.

2.  An acquired psychiatric disorder, to include PTSD, was not documented during service, nor was a psychosis shown within one year of separation from service, and the weight of the competent evidence is against finding a nexus between a post-service diagnosis of any psychiatric disorder and service.

3.  The weight of the evidence is against a finding that the Veteran had a headache disability for service connection purposes.

4.  The Veteran had over 90 days of active wartime service; the Social Security Administration determined that the Veteran was disabled for purposes of disability insurance benefits.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a right knee disability, including entitlement to a temporary total evaluation for convalescence, based upon substitution of the appellant as the claimant.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(c) (2017).

2.  The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, based upon substitution of the appellant as the claimant, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for a headache disability, based upon substitution of the appellant as the claimant, have not been met. 
 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for a permanent and total rating for pension purposes, based upon substitution of the appellant as the claimant, have been met.  38 U.S.C. §§ 1502, 1521, 5107 (West 2012); 38 C.F.R. §§ 3.3 (a)(3)(vi)(B), 3.102 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2012).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim for service connection for a right knee condition was originally denied by rating decision in April 2007, on the basis that a right knee disability was not shown to have had onset in service, nor was it caused by it.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that decision.  In the absence of a perfected appeal, the April 2007 decision became final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108.  The Veteran submitted a request to reopen his claim in January 2011.  

The evidence of record at the time of the April 2007 rating decision included the Veteran's service treatment records and post service treatment records.  Service treatment records contained no complaints, history or findings consistent with a right knee disability.  

On separation from service in October 1975, the Veteran denied a medical history of trick or locked knee and examination revealed no abnormalities of the right knee.  Post-service treatment records after 2004 documented complaints or right knee pain since service, along with radiographic findings of degenerative changes of the knee joint, and a VA general medical examination report in July 2005 that recorded a diagnosis of right knee arthritis.  Also of record were statements from the Veteran asserting that his right knee condition was related to service.  The evidence received since the prior final denial includes post-service treatment records that document ongoing treatment for the right knee, as well as statements from the Veteran asserting that his right knee condition had onset in service.  

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, none of the evidence suggests that the right knee disability had onset during active duty or manifested to a compensable degree within one year of discharge from the period of active service. 

The Board has also considered the Veteran's own lay statements associating his right knee disability with service.  However, the lay statements are simply a reiteration of his previously considered general assertions of service connection.  Even assuming their credibility for new and material evidence analysis, the statements are cumulative and cannot be considered new and material evidence.  

As the Veteran did not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for a right knee disability, the benefit-of-the-doubt doctrine is not applicable as to that claim.  

To the extent the appellant claims a temporary total disability rating for convalescence purposes for a period of convalescence following surgery for the Veteran's right knee, because the application to reopen the claim for service connection for a right knee disability has been denied, and service connection for a right knee disability has not been established, there is no legal basis upon which to award a temporary total evaluation.  Under these circumstances, the Board has no alternative but to deny the claim for a temporary total evaluation as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including psychoses, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.  If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. Psychiatric disorder

The appellant asserts that the Veteran developed an acquired psychiatric disorder, to include  PTSD, due to his experiences in service.  

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2017).

When the evidence does not establish that a veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2017); Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2017 ).

In this case, the medical evidence shows that the Veteran has been diagnosed with an acquired psychiatric disorder.  Thus, the remaining question before the Board is whether such disability is related to service.

The Veteran reported having witnessed a fellow serviceman who was killed when he was pinned between two tanks in February 1975.  VA corroborated the Veteran's in-service stressor event.  See June 2016 response from Defense Personnel Records Information System (DPRIS) and June 2016 Request for VA examination. 

The service treatment records contain no complaints, history or findings consistent with a psychiatric disorder.  An October 1975 mental status evaluation report noted no significant mental illness.  On separation from service the Veteran denied a history of depression, excessive worry or nervous trouble of any sort, and he was psychiatrically evaluated as normal.  Treatment for a mental health disorder, including depressive disorder, alcohol dependence, cocaine dependence, and nicotine dependence, was initially noted after 2001.  Various screens for symptoms of PTSD were negative.  

The records show a history of inpatient treatment for substance abuse issues.  

On VA mental health disorders examination in December 2008, the Veteran denied any psychiatric treatment prior to 2006-2007.  A history of treatment for  dependence to substances (alcohol, cocaine, marijuana, opiates, and tranquilizers) and depression, was noted.  The examiner diagnosed moderate to severe recurrent major depressive disorder, and polysubstance dependence, in remission, as well as antisocial personality disorder associated with extensive criminal involvement before and after discharge from service.

On VA psychiatric examination in April 2010, the Veteran denied any psychiatric treatment prior to and during military service.  He had inpatient rehabilitation treatment in 2006 for cocaine dependence, alcohol dependence, cannabis abuse, and depressive disorder not otherwise specified; and again in 2007 for the same diagnoses.  Thereafter he sought psychiatric treatment in January 2010, after the loss of his mother and relapse on alcohol drinking.  At that time, he continued to be treated for bereavement with difficulty sleeping.  The examiner diagnosed bereavement, alcohol dependence, early partial remission cocaine dependence, and sustained full remission of cannabis abuse.  

Based on the evidence noted above, the Board finds that an acquired psychiatric disorder was not shown in service, and psychosis was not shown in service or within one year following discharge from service.  Accordingly, competent evidence linking the current disability to service is needed to substantiate the claim.  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here the weight of the evidence is against the claim.  

The Veteran underwent a VA examination in June 2016.  The examiner noted that the record contained diagnoses of severe alcohol use disorder in early remission,  unspecified depressive disorder and antisocial personality disorder.  The examiner indicated that the Veteran's depressed mood was associated with repeated episodes of alcohol abuse and relapses because excessive alcohol use was known to cause depression.  Following a review of the claims file and an examination of the Veteran, the examiner opined that it was less likely as not that the Veteran suffered from  PTSD that was proximately due to or the result of witnessing a service member being crushed between tanks at Fort Riley.  In support of the opinion, the examiner noted that the Veteran had never been diagnosed with, or treated for, PTSD.  Additionally, the service treatment records were negative for any documentation of mental health symptoms or treatment, and on separation from service no mental illness was noted.  Concerning the Veteran's reported stressor, the examiner also found it significant that while on examination the Veteran reported that he was bothered with memories and nightmares of the incident on a daily basis, yet he never mentioned the stressor in 15 years of treatment records.  The examiner noted that although failure to report trauma was common in situations where there were residual feelings of shame or guilt, it was uncommon when the person witnessed a single incident of this nature forty years earlier.  The examiner nonetheless considered the possibility of delayed onset PTSD.  However, while review of the medical literature supported delayed onset of combat-related PTSD, there was no peer-reviewed literature documenting the occurrence of delayed onset of PTSD stemming from a single non-combat incident.  The examiner further found that the Veteran's mental health treatment records documented symptoms consistent with a depressive disorder and not consistent with the symptoms noted in the diagnostic criteria for PTSD. 

With regards to the claim for service connection for PTSD, the record does not show a diagnosis of PTSD that is supported by the clinical evidence.  In this regard, all VA examiners and other clinicians who examined the Veteran did not diagnose PTSD.  Significantly, the VA examiner in June 2016, who interviewed the Veteran and conducted psychometric testing, conclusively found that the Veteran did not meet the criteria for a diagnosis of PTSD per the DSM.  The examiner provided adequate explanation indicating why the criteria for a PTSD diagnosis had not been met.  

The Board has considered the Veteran's self-diagnosis of PTSD and while he is competent to report his mental health symptoms, he is not competent to diagnose his condition.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  In a claim of service connection for PTSD, there is a specific legal requirement for a diagnosis, which requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM.  38 C.F.R. § 3.304.  Thus, the diagnosis of PTSD is a complex medical question and the Veteran has not been shown to possess the requisite expertise or knowledge to diagnose it.

In light of the absence of a diagnosis of PTSD in accordance with DSM, service connection for PTSD is denied.  38 C.F.R. § 3.304 (f).

Concerning an acquired psychiatric disorder, other than PTSD, the record contains diagnoses of depressive disorder, substance abuse disorder, and personality disorder.  

The VA examiner in June 2016 concluded that the Veteran's current psychiatric symptoms met the diagnostic criteria for alcohol use disorder, unspecified depressive disorder; and antisocial personality disorder.  However, none of these disorders were proximately due to or the result of military service, including exposure to the claimed in-service stressor.  The examiner explained that the Veteran's substance abuse predated military service, and in any event, alcohol use disorders were not considered a disability for VA purposes, except under certain specific conditions that did not apply to the Veteran.  Concerning depression, the Veteran's service records were negative for any mention of depressive symptoms or other mental health symptoms or treatment, and the separation examination  conducted for Chapter 13 purposes found no significant mental illness to be present.  Finally, concerning the Veteran's personality disorder, the examiner noted that such disorders are considered to originate within the developmental period.  

Consistent with this finding, the examiner noted that the Veteran's antisocial personality disorder was present prior to service, as evidenced by repeated arrests for criminal activity beginning at age 12 or 13, and a history of aggressiveness beginning in childhood.

The Board finds the opinion of the VA examiner in June 2016 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred an acquired psychiatric disorder as a result of service.  The examiner's findings were based on a review of the evidence, including the service treatment records and examination reports, which did not substantiate a finding that an acquired psychiatric disorder was incurred in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support his contentions.  Additionally, the VA examiner provided reasoning that is supported by the record.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Finally, the opinion is consistent with other evidence of record and is of significant probative value.  

To the extent the appellant or Veteran contend that the Veteran's psychiatric disorder is etiologically related to service, unlike disabilities that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusions of the VA examiners who have objectively found that his disorders are not a result of service.  Nieves-Rodriguez, 22 Vet. App. at 304.

Regarding the diagnosed personality disorder, the Board points out that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Although service connection may be granted for disability due to a superimposed disease or injury, none are shown in this case. 

The Veteran has also been diagnosed with substance abuse and substance induced mood disorder.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301 (c)(3) (2017).

An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. 
§ 3.301(d).  Direct service connection may be granted only when a disability was incurred in the line of duty, and not the result of a Veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301 (a).  There is no indication that the substance abuse is secondary to, or as a symptom of a service-connected disorder.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The Veteran's diagnosed substance abuse and any substance induced mood disorders, cannot be service-connected.

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that an acquired psychiatric disorder, to include PTSD, arose in service or is etiologically related to service or any incidents therein.  Moreover, a psychosis was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. 
§ 3.303 (b) (2017). 

In sum, as the Board finds that there is no competent medical evidence of a diagnosis of PTSD that meets the DSM requirements, and given the weight of the objective, persuasive evidence against a finding that any other psychiatric disorder is causally related to service, the Board finds that the preponderance of the evidence is against the claim that any psychiatric disorder was incurred in or in any way related to service.  As such the claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).

2. Headaches

Initially, the Board finds that the competent and probative evidence of record fails to establish the existence of a headache disability at any time during the pendency of the claim.

The service treatment records show that in February 1975 the Veteran complained of headaches, sore throat, congestion and nausea.  The assessment was bilateral otitis media (BOM).  On separation from service in October 1975, the Veteran endorsed a medical history of frequent or severe headache.  The examiner noted frequent headaches with coughing.  The service treatment records are otherwise negative for any complaints or diagnosis associated with a chronic headache disorder. 

After service, VA treatment records after 2010, noted symptoms of headaches  associated with substance abuse and detoxification, as well as occasional colds.  In March 2015, the Veteran reported a history of daily headaches since service.  Examination revealed no deficits and he was found to be neurologically intact.  No diagnosis was rendered.  Significantly, the Veteran's current medical chart did not document a chronic primary or secondary headache disorder.  Moreover, there is no evidence that the Veteran's symptoms of headaches resulted in any functional impairment.   

In this case the weight of the evidence is against a finding that the Veteran was diagnosed with a specific diagnosis for headache disorder.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board has considered the Veteran's assertions that he suffered from headaches and that he is competent to report such symptomatology.  However, the Veteran is not competent to diagnose acute occurrences of headache pain as a headache disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the VA clinicians acknowledged the Veteran's complaints of headaches, no chronic disability is reflected in the treatment records.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic headache disability the Board must conclude the Veteran did not suffer from such disability.  Without competent evidence of a diagnosis, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Notwithstanding this, there is no evidence of record to support a finding that the  Veteran has a headache disability that was incurred in service or due to or aggravated by a service-connected disability.

The Board notes that the Veteran was not afforded a VA examination for his claimed headache disability.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is no evidence of a diagnosed headache disability, the claim does not meet the requirements for obtaining a VA medical examination. 

Therefore, the Board finds that the preponderance of the evidence is against the  claim of entitlement to service connection for a headache disability.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. 
 § 5107 (b) (West 2012); Ortiz, supra; Gilbert, supra.

Pension

VA will grant nonservice-connected disability pension benefits to a wartime veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. §§  3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23. 

For the purposes of a non-service connected pension, a veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C. § 1502 (a); 38 C.F.R. § 3.3 (a)(3)(vi)(B); see also 38 C.F.R. § 3.340.  The permanent and total disability requirement for non-service-connected disability pension under section 1521(a) is excluded for veterans aged 65 or older.  See 38 U.S.C. § 1513 (a).

One way for a veteran to be considered permanently and totally disabled for pension purposes is to satisfy the "average person" test.  See 38 U.S.C. § 1502 (West 2012); 38 C.F.R. § 4.15 (2017); Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The Veteran did not meet any of these criteria.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent rating.  38 C.F.R. § 3.340 (a).  Absent a combined schedular 100 percent rating, in order to be considered permanently and totally disabled the veteran must be unemployable due to one disability rated at 60 percent or higher; or two or more disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may be found to exist if a veteran is working in a protected environment, such as a family business or sheltered workshop; or as a self-employed person receiving less than half the usual remuneration for that work. 38 C.F.R. §§ 4.16 (a), 4.17(a). 

Permanence of a total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340 (b).

The Veteran asserted, in essence, that his nonservice-connected disabilities precluded substantially gainful employment.  Therefore, on this basis, he believed he was entitled to pension benefits.  The Veteran died at the age of 61.  

The Veteran met the initial threshold requirement for pension in that he served for over 90 days during a period of war from May 1974 to December 1975.  See 38 U.S.C. § 1521 (j); 38 C.F.R. §§ 3.2 (f), 3.3(a)(3).  

The evidence shows that prior to his death, the Veteran had numerous nonservice-connected disabilities, including hypertension, fibromyalgia, a back disability, right shoulder disability, lumbar radiculopathy, cervical radiculopathy, gastroesophageal reflux disease, allergic rhinitis, neuropathy of both lower extremities, bilateral knee disabilities, and a psychiatric disorder.  

The RO's denial of the Veteran's pension claim was based on medical evidence of record failing to demonstrate permanent and total disability.  For the purpose of determining eligibility to pension, the RO only considered the Veteran's degenerative arthritis of the right shoulder and right knee, rated 10 percent disabling, and depression, rated 0 percent disabling.  The RO determined the Veteran's combined nonservice-connected disability rating was only 10 percent under 38 C.F.R. § 4.25.  

The Veteran was awarded Supplemental Security Income (SSI) benefits as of January 2010, when he became disabled due to discogenic and degenerative disorders of the back, and osteoarthritis and allied disorders.  

According to the applicable VA law and regulation, for purposes of nonservice-connected disability pension, a person can also be considered to be permanently and totally disabled if such person is disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner.  See 38 U.S.C. § 1502 (a)(2); 38 C.F.R. § 3.3 (a)(3)(vi)(B).  In other words, for purposes of entitlement to VA pension benefits, a determination of disability from the Social Security Administration (SSA) would obviate the need for the Veteran to establish permanent and total disability by other means.

The Veteran was awarded Supplemental Security Income (SSI) based on a disability or disabilities, combined with his low income status in 2010.  However, his benefits were terminated in August 2010 due to the Veteran's failure to meet the income requirements.  Reportedly, SSI benefits were stopped because the Veteran was in receipt of unemployment compensation benefits at that time.  

The evidence required to make a conclusive determination as to whether the Veteran exceeded the income level for the award of pension is unclear as the record is replete with inconsistent statements from the Veteran regarding his work status and there is insufficient evidence regarding his financial status.  VA treatment records from 2005 through 2016 consistently noted that the Veteran was unemployed.  These records also contain multiple contradictory statements regarding his employment history.  He reported that his longest held employment was working with for the city somewhere between four to five years.  In 2011 he stated that he was last employed in 2007 and subsequently reported being employed with a digital company.  In 2013 he reported working odd jobs, but indicated that he was in receipt of SSI and did not earn enough income to support his family.  In 2014 he reported staying busy with work.  He related having worked 15 to 20 years in home remodeling, but stopped working due to knee pain.  Reportedly, he had not worked a regular job for 20 years.  In 2015 he indicated he could not work.  In 2016 he variously reported being self-employed, but at other times he reported being unemployed.  It is noteworthy that the VA examiner in June 2016 determined that the Veteran was an unreliable historian and the record confirms multiple inconsistencies pertaining to his reported work status, childhood experiences and living arrangements, among others. 

As noted, the Veteran reported that his SSI was terminated in August 2010 because he was in receipt of unemployment compensation.  Presumably, his SSI resumed once the Veteran exhausted his unemployment compensation benefits.  VA treatment records throughout the appeal recorded the Veteran's occasional reports of being employed, however, these appear to be consistent with short term jobs or odd jobs.  Significantly, his employment status was consistently reported as unemployed, despite the Veteran's reported work histories, and in 2011, 2013 and 2016 it was noted that the Veteran was in receipt of SSI due to back and shoulder disabilities.  Of note, drug addiction and alcoholism were not found by SSA to be contributing factors material to the determination of disability.  See 38 U.S.C. 
§ 1521 (a); 38 C.F.R. §§ 3.3 (a)(3), 3.342(a).  Therefore, the benefit of the doubt is resolved in the Veteran's favor.

Accordingly, pursuant to law and regulation, the Veteran is considered to be permanently and totally disabled for purposes of nonservice-connected disability pension by way of his SSI benefits.  38 U.S.C. § 1502 (a)(2); 38 C.F.R. § 3.3 (a)(3)(vi)(B).  Therefore, subject to the law and regulations governing the actual payment of pension benefits, the Board finds that the evidence supports a permanent and total disability rating for nonservice-connected disability pension purposes.  38 U.S.C. § 5107 (b).  The claim is granted (subject to income limitations).

Duty to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the appellant fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

The claim of service connection for a right knee disability, including entitlement to a temporary total evaluation, based upon substitution of the appellant as the claimant, is not reopened, and the appeal is denied.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, based upon substitution of the appellant as the claimant, is denied.  

Service connection for a headache disability, based upon substitution of the appellant as the claimant, is denied.

Basic entitlement to nonservice-connected pension benefits (subject to income limitations), based upon substitution of the appellant as the claimant, is granted, subject to further laws and regulations governing payment of monetary awards.




JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


